Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 04/30/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claim 11-12 and 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-9, 14, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3, 5-9 and 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 18-20 are rejected in view of their dependency on one of claims 3, 5-9 and 14. 
Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-12, 14-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2016/061804).
Regarding claim 1, Yang discloses a security system for a vehicle (vehicle safety system in abstract, para 0002), for locating a mobile device in a surrounding area of the vehicle (determine position of pedestrian device relative to vehicle in abstract, para 0002-0030), comprising:
- a wireless communication device for providing vehicle communication of the vehicle with at least one other vehicle in the surrounding area (pedestrian detection system 300 includes a wireless communication device 303 that transmits/broadcast and receives signals with other vehicles in fig 6, para 0036, 0043, 0046,0052, 0078, 0100-0113),
- a processing arrangement for performing the localization of the mobile device at least partially on the basis of the vehicle communication (pedestrian detection system 300 includes a processing device 305 to determine position / localization of the pedestrian 
Therefore, the vehicle may obtain more accurate position information of the pedestrian by combining the position information calculated by itself with the position information estimated by other vehicles (para 0078, 0111).
Yang does not expressly refer to the wireless communication device as a “transceiver arrangement”, but it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, referring to the communication device as a transceiver arrangement in view the communication device including the features of wireless transmitting and receiving that is commonly referred to as a transceiver (transceiver is combination of the terms transmitter and receiver).
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, the transceiver arrangement is additionally configured for direct device communication between the vehicle and the mobile device, the processing arrangement being in data communication with the transceiver arrangement in order to directly locate the mobile device on the basis of the device communication, and in order to perform at least one of the following functions for the location on the basis of the vehicle communication:
- Plausibility check of the direct localization,

- Indirect localization of the mobile device via the at least one other vehicle in view of Yang disclosing the vehicle obtains more accurate position information of the pedestrian by combining the direct position information calculated by itself with the indirect position information estimated by other vehicle (para 0049, 0052, 0061, 0063, 0078, 0111).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, the transceiver arrangement has at least one transceiver unit which is configured as a radio, preferably as WLAN in view of Yang disclosing wireless network communication (Wi-Fi, Wi-Fi direct in para 0002, 0049, 0052, 0061, 0063, 0078, 0111).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang,
the transceiver arrangement is configured to receive device information via the vehicle communication about at least one further location of the mobile device by the at least one further vehicle, and 
the processing arrangement is configured to perform a vehicle localization of the at least one further vehicle in order to localize the mobile device, in order to compare the device information with a result of the vehicle localization, in order to perform the localization of the mobile device itself indirectly using the device information in view of Yang disclosing increasing accuracy by comparing/combining signals from an array of 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, 
the processing arrangement is configured to at least localize the mobile device (10) or to locate the at least one other vehicle (2'), to evaluate at least the vehicle communication (FK) or a device communication (GK), the evaluation providing at least one of the following detections:
- at least a distance measurement of a distance of the mobile device or the further vehicle relative to the vehicle,
- at least a direction detection of a direction of the mobile device or the further vehicle relative to the vehicle,
wherein preferably the evaluation for this purpose provides at least a signal evaluation, preferably measurement of at least a signal transit time or a signal strength, or a reception angle determination of a communication signal received by at least the vehicle communication or by the device communication, in view of Yang disclosing combining signal strength, direction and/or time delay processing to increase accuracy of location/position determination (para 0038-0043,0054, 0061-0066, 0072, 0078, 0107, 0111).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, the vehicle 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, the processing arrangement is configured to evaluate at least the vehicle communication or a device communication of at least one transceiver unit of the transceiver arrangement as a function of a position of the respective transceiver unit and thus in a position-specific manner, preferably by at least evaluating the signal strength at the respective transceiver unit or by comparing different signal strengths at different transceiver units, in view of Yang disclosing combining signal strength and direction from plural sensors/vehicles to increase accuracy of location/position determination (para 0038-0043,0054, 0061-0066, 0072, 0078, 0107, 0111).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, the system for integration into the vehicle in view of Yang disclosing the system mounted on/in the vehicle for detection on board the vehicle (abstract, para 0003, 0005, 0014-0015, 0017, 0026-0028, 0036, 0049, 0053, 0086, 0100, 0113).

Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, a vehicle comprising
a security system for locating a mobile device in a surrounding area of the vehicle, comprising
- a transceiver arrangement for providing vehicle communication of the vehicle with at least one other vehicle in the surrounding area,
- a processing arrangement for performing the localization of the mobile device at least partially on the basis of the vehicle communication in view of the reasons applied above to claim 1 and in view of Yang disclosing the communication system mounted on/in a vehicle where the vehicle obtains more accurate position information of the pedestrian by combining the direct position information calculated by itself with the indirect position information estimated by other vehicle (abstract, para 0003, 0005, 0014-0015, 0017, 0026-0028, 0036, 0043, 0046, 0049, 0052-0053, 0078, 0086, 0100, 0113).


a) Provision of a vehicle communication of the vehicle with at least one further vehicle in the surrounding area,
b) Performing the localization of the mobile device at least partially by means of the vehicle communication in view of Yang disclosing the communication providing a system as applied to claim 1 with the operation of claim 11 where the vehicle obtains more accurate position information of the pedestrian by combining the direct position information calculated by itself with the indirect position information estimated by other vehicle (abstract, para 0036, 0043, 0046, 0052, 0078, 0100-0113).
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang,
step a) comprises at least one of the following steps:
- Receiving at least one piece of device information about a location of the mobile device relative to the at least one further vehicle, determined by the at least one further vehicle by means of at least one further location of the mobile device,
- Receiving device information about a location of the mobile device relative to one of the further vehicles, determined by the one further vehicle by means of a further localization of the mobile device, and transferred via at least one other of the further vehicles,

optionally transferred via at least one other of the further vehicles via a further vehicle communication,
- transmitting an alarm signal to the mobile device to initiate transmission of the device response by the mobile device to the at least one other vehicle,
where reception is in each case via the vehicle communication in view of Yang disclosing increasing accuracy by comparing/combining signals from an array of plural sensors/antennas 1 to N (para 0038) including other vehicles (para 0050, 0078, 0111, 0114), where “N” and/or “other vehicles” refers to further vehicles providing further signals for increases accuracy and in view of Yang disclosing authentication request/response and MAC address and other IDs for security (para 0004, 0009, 0019, 0052-0054, 0075, 0085, 0101).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang,
step b) comprises at least one of the following steps:
- Direct location of the mobile device by the vehicle to provide direct device information about a location of the mobile device relative to the vehicle,
- Indirect localization of the mobile device by evaluating indirect device information received by the vehicle communication, wherein preferably the indirect 
- comparing the received indirect device information with the direct device information in order to perform the localization, preferably to at least increase the accuracy of the localization or to check plausibly of the location,
- Performing a distance measurement of a distance of at least the mobile device or the further vehicle relative to the vehicle,
- Performing a directional detection of a direction of at least the mobile device or the further vehicle relative to the vehicle
- Evaluation of a communication signal of at least the vehicle communication or the device communication for distance measurement, preferably by signal evaluation, preferably measurement of at least a signal transmit time or signal strength,
- Evaluation of a communication signal of at least the vehicle communication or of the device communication for direction detection, preferably by means of a reception angle determination, in view of Yang disclosing combining signal strength, direction and/or time delay processing to increase accuracy of location/position determination (para 0038-0043,0054, 0061-0066, 0072, 0078, 0107, 0111) and in view of Yang disclosing combining signal strength and direction from plural sensors/vehicles to increase accuracy of location/position determination (para 0038-0043,0054, 0061-0066, 0072, 0078, 0107, 0111).


a security system for a vehicle, for locating a mobile device in a surrounding area of the vehicle, comprising
a transceiver arrangement for providing vehicle communication of the vehicle with at least one other vehicle in the surrounding area, a processing arrangement for performing the localization of the mobile device at least partially on the basis of the vehicle communication is provided for performing the method in view Yang disclosing a vehicle system with transceiver and processor obvious for the reasons applied above to claims 1 and 10 providing the method of claim 11.
Regarding clam 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang,
at least step a) being performed by the transceiver arrangement or step b) being performed by the processing arrangement of the security system in view Yang disclosing a vehicle system with transceiver and processor obvious for the reasons applied above to claims 1 and 10 providing the method of claim 11.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang,
step b) comprises evaluation of a communication signal of the vehicle communication or of the device communication for directional detection by a position-specific evaluation of different signal strengths at different transceiver units of the vehicle, in view of Yang disclosing combining signal strength, direction and/or time .

Claims 3, 8-9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2016/061804) as applied above in view of Stitt (US 2017/0303080).
Yang discloses a wireless network communication including Wi-Fi or WiFi direct (abstract, para 0002-0005, 0013, 0015, 0018-0019, 0043, 0045-0046, 0052-0059, 0064, 0073- 00078, 0082, 0101, 0110, 01140).  Yang does not expressly disclose Bluetooth low energy nor master/slave vehicles, but Wi-Fi is a peer-to-peer network similar to Bluetooth.  Bluetooth low energy includes master/slave and reduced power requirements.
Stitt discloses an analogous art locator system and method master devices 110 and slave (monitor) devices 120 communicating with portable device 10 to determine location of the portable device and authenticate the portable device (title, abstract, fig 1-2, 0023).  The master and slave devices may be located or integrated in vehicles corresponding to master and slave vehicles (para 0003, 0028, 0043, 0078, 0111-0112, 0148).   Location information (signal strength, time of flight, angle) from master and slave are compared and combined for enhanced location accuracy (para 0023, 0038, 0050, 0075, 0095, 0098, 0105, 0117, 0127, 0141, 0143).  The master/slave devices use Bluetooth low energy or any other type of wireless communication protocol (para 0028) where Bluetooth LE provides more precise and accurate location with reduced power 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, the transceiver arrangement has at least one transceiver unit which is configured as a radio, preferably as an HF or LF or NFC or UWB or WLAN or Bluetooth in view of Stitt disclosing wireless network communication using Bluetooth low energy or any other protocol with low power, enhanced accuracy and increased security.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, the transceiver arrangement is configured to provide a network, preferably a Bluetooth network, with the vehicle and the at least one further vehicle each as a participant of the network, in which the transceiver arrangement of the vehicle is configured as a master of the network in order to control the communication of the network for the further participants in view of Stitt disclosing Bluetooth LE with master/slave for more precise and accurate location, reduced power use and enhances security against relay attacks or spoofing.
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, the mobile device is a part of the security system and is configured as a mobile radio device or as a mobile identification device specific to the vehicle, and is configured to provide an authentication on the vehicle for at least enabling or triggering a security-relevant vehicle 
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang, the vehicle in the form of a master vehicle generates a network with the other vehicles each as slave vehicles, in which at least one of the slave vehicles:
- at least device information about a location of the mobile device is determined, or        - a device response is received from the mobile device, and
in each case being transferred among each other in order to transmit at least the device information or device response to the master vehicle via the vehicle communication, in order to thus increase the range of the master vehicle for at least locating the mobile device or receiving the device response in view of Stitt disclosing Bluetooth LE with master/slave for more precise and accurate location, reduced power use and enhances security against relay attacks or spoofing.
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yang,
the transceiver arrangement has at least one transceiver unit which is configured as a Bluetooth low-energy interface, in order to provide the vehicle communication .

Claims 1, 3-7, 10-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Draper (US 2018/0174452).
Regarding claim 1, Draper discloses a security system for a vehicle (vehicle safety system in abstract, para 0003-0009, 0035), for locating a mobile device in a surrounding area of the vehicle (locate electronic key 191 in the vicinity of the vehicle in fig 1, para 0030) comprising:
- a vehicle-to-vehicle system for providing vehicle communication of the vehicle with at least one other vehicle in the surrounding area (vehicle-to-vehicle system 355 that transmits/broadcast and receives signals with other vehicles in fig 1, para 0020, 0023, 0029, 00303),
- an on-board-unit for performing the localization of the mobile device at least partially on the basis of the vehicle communication (on board unit 354 determining position/location of the key using combination of calculating techniques including vehicle-to-vehicle communication, RSSI, TOF for accuracy in fig 1, para 0004, 0007-0008, 0020-0024, 0030, 0033-0034).
Draper does not expressly refer to the vehicle-to-vehicle system as a “transceiver arrangement” nor the on-board-unit as a “processing arrangement”, but it would have been obvious to one of ordinary skill in the art at the time the invention was made / 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper, the transceiver arrangement has at least one transceiver unit which is configured as a radio, preferably as an WLAN or Bluetooth in view of Draper disclosing wireless network communication (vehicle-to-vehicle RF network in abstract, para 0009, Bluetooth in par 0022).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper,
the transceiver arrangement is configured to receive device information via the vehicle communication about at least one further location of the mobile device by the at least one further vehicle, and 
the processing arrangement is configured to perform a vehicle localization of the at least one further vehicle in order to localize the mobile device, in order to compare the device information with a result of the vehicle localization, in order to perform the localization of the mobile device itself indirectly using the device information in view of Draper disclosing a vehicle-to-vehicle network that is not limited to two vehicles, but 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper, 
the processing arrangement is configured to at least localize the mobile device (10) or to locate the at least one other vehicle (2'), to evaluate at least the vehicle communication (FK) or a device communication (GK), the evaluation providing at least one of the following detections:
- at least a distance measurement of a distance of the mobile device or the further vehicle relative to the vehicle,
- at least a direction detection of a direction of the mobile device or the further vehicle relative to the vehicle,
wherein preferably the evaluation for this purpose provides at least a signal evaluation, preferably measurement of at least a signal transit time or a signal strength, or a reception angle determination of a communication signal received by at least the vehicle communication or by the device communication, in view of Draper disclosing  RSSI signal strength, direction and/or TOF Time-of-Flight processing from several antennas to increase accuracy of location/position determination (para 0004, 0031).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper, the vehicle is part of the security system, and the transceiver arrangement is arranged on the vehicle, and preferably a plurality of transceiver units of the transceiver arrangement are 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper, the processing arrangement is configured to evaluate at least the vehicle communication or a device communication of at least one transceiver unit of the transceiver arrangement as a function of a position of the respective transceiver unit and thus in a position-specific manner, preferably by at least evaluating the signal strength at the respective transceiver unit or by comparing different signal strengths at different transceiver units, in view of Draper disclosing RSSI signal strength, direction and/or TOF Time-of-Flight processing from several antennas to increase accuracy of location/position determination (para 0004, 0031).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper, the system for integration into the vehicle in view of Draper disclosing the antennas mounted on/in the vehicle for increased accuracy (para 0031).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper, a vehicle comprising

- a transceiver arrangement for providing vehicle communication of the vehicle with at least one other vehicle in the surrounding area,
- a processing arrangement for performing the localization of the mobile device at least partially on the basis of the vehicle communication in view of the reasons applied above to claim 1 and in view of Draper disclosing the communication system mounted on/in a vehicle where the on board unit 354 determining position/location of the key using calculating techniques including vehicle-to-vehicle communication, RSSI, TOF for accuracy (fig 1, para 0004, 0007-0008, 0020-0024, 0030, 0033-0034).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper, a method for locating a mobile device by a vehicle in a surrounding area of the vehicle, whereby the following steps are performed:
a) Provision of a vehicle communication of the vehicle with at least one further vehicle in the surrounding area,
b) Performing the localization of the mobile device at least partially by means of the vehicle communication in view of Draper disclosing the communication providing a system as applied to claim 1 with the operation of claim 11 where the on board unit 354 determining position/location of the key using calculating techniques including vehicle-to-vehicle communication, RSSI, TOF for accuracy (fig 1, para 0004, 0007-0008, 0020-0024, 0030, 0033-0034).

step b) comprises at least one of the following steps:
- Direct location of the mobile device by the vehicle to provide direct device information about a location of the mobile device relative to the vehicle,
- Indirect localization of the mobile device by evaluating indirect device information received by the vehicle communication, wherein preferably the indirect device information is specific to the location of the mobile device relative to the at least one further vehicle,
- comparing the received indirect device information with the direct device information in order to perform the localization, preferably to at least increase the accuracy of the localization or to check plausibly of the location,
- Performing a distance measurement of a distance of at least the mobile device or the further vehicle relative to the vehicle,
- Performing a directional detection of a direction of at least the mobile device or the further vehicle relative to the vehicle
- Evaluation of a communication signal of at least the vehicle communication or the device communication for distance measurement, preferably by signal evaluation, preferably measurement of at least a signal transmit time or signal strength,
- Evaluation of a communication signal of at least the vehicle communication or of the device communication for direction detection, preferably by means of a reception angle determination, in view of Draper disclosing RSSI signal strength, direction and/or 
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper,
a security system for a vehicle, for locating a mobile device in a surrounding area of the vehicle, comprising
a transceiver arrangement for providing vehicle communication of the vehicle with at least one other vehicle in the surrounding area, a processing arrangement for performing the localization of the mobile device at least partially on the basis of the vehicle communication is provided for performing the method in view Draper disclosing a vehicle system with transceiver and processor obvious for the reasons applied above to claims 1 and 10 providing the method of claim 11.
Regarding clam 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper,
at least step a) being performed by the transceiver arrangement or step b) being performed by the processing arrangement of the security system in view Draper disclosing a vehicle system with transceiver and processor obvious for the reasons applied above to claims 1 and 10 providing the method of claim 11.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper,
step b) comprises evaluation of a communication signal of the vehicle communication or of the device communication for directional detection by a position-.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Draper ( US 2018/0174452) as applied above in view of Lin (US 2018/0025639).
Draper discloses vehicle key, but does not expressly refer to authentication to trigger vehicle security function, but enables security functions of passive entry and/or welcome function (para 0002-0004). 
Lin disclose an analogous art vehicle system with keyless entry (RKE) and vehicle-to-vehicle (V2V) communication (title, abstract, fig 1) with challenge/response ID verification to trigger functions such as unlock and V2V alert/alarm messages (para 011, 0022-0025).  
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Draper, the mobile device is a part of the security system and is configured as a mobile radio device or as a mobile identification device specific to the vehicle, and is configured to provide an authentication on the vehicle for at least enabling or triggering a security-relevant vehicle function, preferably by transmitting a device response via a communication signal of the device communication in view of Draper disclosing passive entry and/or welcome function Lint including challenge/response for authentication/validation triggering .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Juzswik (US 2003/0162528) and Lazarini (US 10207677) disclose vehicle remote control range extending systems.  Godman-Shenhar (US 2017/0248436), Verkin (US 2017/0327083), Smith (US 2018/0213355) and Johansson (US 10521984) disclose locator systems.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/5/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683